Citation Nr: 1723020	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder, prior to February 6, 2007.

2.  Entitlement to an initial rating in excess of 50 percent for bipolar disorder from February 6, 2007 to November 23, 2007.

3.  Entitlement to an initial rating in excess of 70 percent for bipolar disorder from November 23, 2007.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), by reason of service-connected disabilities prior to November 23, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2006 Decision Review Officer's (DRO) decision, by the Montgomery, Alabama, Regional Office (RO), which granted service connection for bipolar disorder, and assigned a 30 percent rating, effective April 26, 2002.  Subsequently, in April 2008, the RO increased the evaluation for bipolar disorder from 30 percent to 50 percent, effective February 6, 2007.  By a DRO decision dated in January 2010, the RO increased the evaluation for the Veteran's bipolar disorder from 50 percent to 70 percent, effective March 11, 2009; that rating action also granted a TDIU, effective March 11, 2009.  A subsequent DRO decision, dated in December 2011, assigned an effective date of November 23, 2007 for the 70 percent rating for bipolar disorder and the grant of a TDIU.  

On January 10, 2017, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the hearing is of record.  The record was held open to submit additional evidence.  The Veteran submitted additional evidence directly to the Board in late January 2017.  Subsequently, the service representative submitted a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).  

The issue of entitlement to TDIU prior to November 23, 2007 has been added to the title page of this decision, as the appeal of an initial rating encompasses a TDIU claim when unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  Prior to November 23, 2007, the Veteran's bipolar disorder was manifested by ongoing symptoms of anxiety, depression, mood swings, difficulty sleeping due to nightmares, racing thoughts, impaired memory, problems with concentration, suicidal ideations, difficulty concentrating, difficulty with interpersonal relationships, social isolation, and Global Assessment of Functioning (GAF) scores ranging from 42-60, resulting in occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.  

2.  Since November 23, 2007, the Veteran's bipolar disorder is not shown to be manifested by a disability picture that results in total occupational and social impairment.  He does not display gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place.  

3.  The Veteran became unemployable due to service-connected disability on April 26, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no more, for bipolar disorder are met for the entire period from April 26, 2002 to November 23, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2016).  

2.  From November 23, 2007, the criteria for an evaluation in excess of 70 percent for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2016).  

3.  The criteria for a TDIU have been met for the period beginning on April 26, 2002.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2003.  Additional notice letters were sent in January 2008, November 2008, and April 2009.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran as to the evidence needed to substantiate his claims.  


II.  Factual background & Analysis-Higher evaluations for bipolar disorder.

The Veteran essentially contends that his bipolar disorder is more disabling than reflected by the currently assigned ratings.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's bipolar disorder has been assigned a 30 percent rating under Diagnostic Code 9432, 38 C.F.R. § 4.130 (2016).  Under that code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Historically, the Veteran's claim for service connection for a psychiatric disorder was received in April 2002.  Submitted in support of the claim were VA progress notes dated from May 2001 to August 2002, which show that the Veteran received ongoing clinical evaluation and treatment for symptoms of a psychiatric disorder, diagnosed as bipolar disorder.  

The Veteran was afforded a VA examination in November 2002.  The Veteran stated that he served in the air force for almost three years and he was electrocuted in July 1971 while he was in the air force; as a result, he suffered burns on his arms.  The Veteran indicated that the injuries sustained as a result of electrocution made it impossible to do a job.  The Veteran reported having flashbacks of this incident whenever he sees airplanes.  The Veteran also reported that noises bother him.  The Veteran stated that he tries to avoid talking about the inservice experience.  He also reported problems with disturbed sleep, depression and anxiety.  He denied auditory or visual hallucinations.  He denied suicidal or homicidal ideations.  The Veteran indicated that he was currently on Depakote Celexa and trazodone.  

On mental status examination, the Veteran was cooperative.  His mood was described as dreadful.  Affect was described as constricted.  Speech was pressured and rapid.  Memory was fair.  Psychomotor function was described as restless.  He denied any auditory or visual hallucinations.  He also denied any suicidal or homicidal ideations.  No delusions, obsessions or compulsions were noted.  The examiner noted findings of paranoia, loosening of association, flight of ideas, and tangentiality.  Judgment and insight were fair.  The pertinent diagnoses were bipolar disorder and PTSD; he was assigned a GAF score of 45.  The examiner stated that the Veteran had a long history of bipolar disorder and PTSD with symptoms of moderate severity.  

On the occasion of another VA examination in October 2005, it was reported that the Veteran was married and divorced three times; he indicated that he saw his previous wives and children only rarely.  He lived alone but near his 78 year old mother whom he helps.  He did not report any other intimate relationships at that time.  It was also reported that the Veteran had friends through his church but was otherwise socially isolated; the examiner noted that his ability to socialize appeared to have regressed in the past several years.  It was reported that the Veteran has made several suicidal attempts in the past, including attempting to electrocute himself, jumping from a bridge, leaping from a building, and taking an overdose of drugs.  The examiner further noted that the Veteran had a history of serious mood disturbance; he was now socially isolated, living alone and had considerable cognitive difficulties.  

On examination, he was appropriately dressed.  His speech was unremarkable.  He was cooperative but guarded.  His affect was inappropriate and constricted.  Mood was described as depressed.  He was fully oriented.  Thought process was described as rambling, with pressured speech.  The examiner also reported ideas of reference.  It was noted that the Veteran was hyper religious and had been delusional in the past.  Judgement was reported to be impaired.  He rambled and had difficulty staying on task.  No panic attacks were noted.  No obsessive or ritualistic behavior was noted.  Remote, recent and immediate memory was described as mildly impaired.  The examiner noted that the Veteran had significant mood disturbance with a history of psychotic features.  The pertinent diagnosis was mixed bipolar disorder; he was assigned a GAF score of 52.  The examiner stated that the Veteran is severely impaired because of a mood disorder that has had psychotic features and those symptoms and impaired are caused by a bipolar disorder.  The examiner added that, since the military, the Veteran has had a severe mood disturbance that has been negatively affected by his electrical injury on active duty.  His marriages have been poorly successful, and he has progressively become more symptomatic, socially and interpersonally isolated and dysfunctional over the years.  He stopped working and began receiving social security disability in the mid-1980s.  

Another examination was conducted in December 2005; at that time, the Veteran complained of having a problem with mood swings, forgetfulness, anxiety and restless sleep.  It was noted that he was hospitalized twice in 1998 due to exacerbations of his bipolar disorder.  It was also reported that the Veteran has had frequent altercations with his family and, on one occasion, he was involved in a fist fight with his brother prior to one of his admissions.  The Veteran reported working with heating and air condition; he stopped working in 1983 and began receiving social security disability due to his mental illness, consisted in having mood swings and suicidal tendencies.  On examination, he was described as appearing clean.  Psychomotor activity and speech were unremarkable.  The examiner described the Veteran as manipulative.  Affect was normal and mood was good.  He was fully oriented.  Thought process and content were both unremarkable.  The examiner reported mild sleep impairment.  No delusions or hallucinations were noted.  No panic attacks were reported.  Memory was reported to be normal.  The examiner stated that the Veteran seemed to exaggerate the severity of the injuries caused by the electrocution accident in service.  The diagnosis was bipolar disorder and a GAF score of 60 was assigned.  

VA progress notes dated from November 2006 to August 2007 reflect ongoing evaluation and treatment for bipolar disorder.  The Veteran was seen at a mental health clinic in November 2006 for a follow up evaluation.  At that time, he stated that overall his mood was stable but dysthymic; no significant changes in mental status.  He denied any significant problems with depression, anxiety, mania.  He also reported that he continued to have difficulty with organizing his thoughts and structuring his time at home.  On mental status examination, the Veteran was described as being clean and neat in appearance.  Affect was bland and congruent with mood, which was dysthymic and anxious.  Thought process was logical.  Speech was regular rate.  Judgment and insight were intact.  He denied any suicidal ideation.  The impression was bipolar I disorder, most recent episode depressed versus mixed, in partial remission with treatment.  He was assigned a GAF score of 50.  

Among the records was a mental health note, dated February 6, 2007, which indicates that the Veteran was seen for evaluation of his bipolar disorder.  It was noted that, since his last visit, the Veteran had been prescribed increased Sertraline to 200 mg by mouth for the last two weeks.  He described himself as less anxious; however, he remained frustrated and frequently overwhelmed with his inability to organize himself.  He noted increased episodes of forgetfulness.  The Veteran had had recurrent nightmares of trying to fix something but not being able to do so.  The examiner noted that, while the Veteran endorsed some sadness related to his difficulties, he denied a prolonged period of sadness, any passive or active suicidal or homicidal ideation, as well as any psychosis.  He also denied any recent racing thoughts, increased goal-oriented activity, and other symptoms of hypomania.  On mental status examination, the Veteran was alert well-oriented casually dressed well-groomed.  He had good eye contact.  He was pleasant and cooperative.  Significant visuospatial disorganization was noted.  Recent memory was severely impaired, plus there was a significant decline in executive functioning.  Speech was somewhat slow, with the Veteran displaying some expressive aphasia during the evaluation.  His affect was slightly anxious and restricted.  Mood was dysphoric.  Thought process was logical and goal-oriented free of any passive or active suicidal or homicidal ideation, as well as any delusions.  Behavior was not influenced by internal stimulation.  Judgment and insight were adequate.  The pertinent diagnosis was bipolar disorder, in remission, and dementia (Alzheimer's type); he was assigned a GAF score of 45.  The examiner described the Veteran's condition as moderate to severe.  

A mental health note, dated in July 2007, indicates that the Veteran was seen for follow up evaluation of bipolar disorder.  He was assigned a GAF score of 42.  The Veteran was seen for a psychotherapy session in August 2007; at that time, he reported experiencing significant symptoms that interfere with function.  Including pervasive sadness, insomnia, nightmares, decreased energy, anhedonia, decreased concentration, and indecisiveness.  It was also noted that the Veteran had problems with intrusive thoughts, severe anxiety, irritability and isolation from others.  The examiner stated that the Veteran's symptoms appear to be globally severe and make it difficult for the Veteran to function.  

On the occasion of a VA examination in February 2008, it was reported that the Veteran described relations with four children as "pretty good but he currently resides alone."  He described close relations with mother and siblings.  The Veteran denied having any close friends; he reported spending most of his time with his mother and siblings.  It was noted that there had not been any significant changes in the Veteran's social functioning since last VA examination.  The Veteran indicated that he spends time watching TV, reading his Bible and helping care for his mother (who has cancer).  He reported increased depressed mood anhedonia and lowered self-esteem since last examination.  He reported frustration and disappointment with being unable to complete tasks (1 e plumbing repairs) as he did in past.  The Veteran reported that short-term memory problems have worsened over the years (in addition to development of other cognitive difficulties) and are of moderate severity.  

On examination, the Veteran was clean and casually dressed.  Speech was described as spontaneous, clear and coherent.  He was cooperative and friendly.  His affect was appropriate.  Mood was described as laid back.  It was noted that the Veteran was easily distracted.  He was fully oriented.  Thought process was described as circumstantial and tangential.  The examiner indicated that there were no delusions, panic attacks, obsessive/ritualistic behavior, or homicidal ideations.  He reported occasional fleeting passive suicidal ideation without intent or plan.  He also reported occasional fleeting passive suicidal ideation without intent or plan.  The Veteran reported poor impulse control.  He reported occasional impulsive spending when manic history of multiple suicide attempts.  The Veteran denied any difficulties paying bills.  The examiner stated that, given the memory and concentration symptoms he described during interview, it was recommended that his cognitive functioning be monitored in the future.  The pertinent diagnosis was bipolar disorder, type I and cognitive disorder NOS.  He was assigned a GAF score of 48.  

The examiner stated that it was possible that these two conditions somewhat influence each other.  The examiner noted that it was not possible to delineate that differential impact of each condition on his functioning without resorting to speculation.  The examiner also stated that the Veteran reportedly became disabled since 1984 due to "mental health and bad back;" he cited decreased work performance in past secondary to insufficient mood management (depression mania irritability) and insufficient thought monitoring (memory/concentration problems).   

Received in November 2008 were medical records and determination from the Social Security Administration (SSA).  These records indicate that the Veteran was found to be disabled beginning July 31, 1984 because of passive-aggressive personality and dysthymic disorder.  It was further noted that the Veteran had not engaged in substantial gainful activity since the onset of his condition and maintained that he was unable to perform any work activity because of a manic depressive disorder.  Records include hospital discharge summaries, reflecting treatment for a psychiatric disorder.  In November 1981, the Veteran was admitted to a hospital because of dysphoria, depression, fleeting suicidal thoughts, and emotional explosiveness.  He was discharged in December 1981; the diagnoses were dysthymic disorder, explosive disorder, and compulsive personality.  In February 1982, the Veteran was admitted to a hospital because of depression, suicidal thoughts, thoughts of being worthless, having somatic complaints.  It was noted that he had not been to work for many weeks.  The Veteran was discharged in March 1982; the discharge diagnoses were major affective disorder and somatoform disorder.  

The Veteran was afforded a VA examination in April 2009.  At that time, it was noted that the Veteran lives alone; his mother died in 2008.  The Veteran reported that he had 4 adult children; the week prior to the examination, he saw one of his sons for the first time since 1989.  The Veteran indicated that he sees his siblings who live nearby fairly frequently.   He has one good friend.  While the Veteran has a history of multiple suicide attempts, there have been none since the last review examination.  The examiner stated that the Veteran's impairment in psychosocial functioning was severe.  The Veteran reported memory and concentration problems, confusion, and inability to stay on task to completion with frustration.  The Veteran also reported mood instability, decreased motivation, and significant difficulties managing chores around his home.  No manic symptoms were reported.  Cognitive problems were moderately severe and persistent.  Symptoms of mood disorder were persistent and moderate.  

On examination, it was noted that the Veteran was neatly groomed, appropriately dressed, and casually dressed.  Examiner observed hand wringing and restlessness.  Speech was spontaneous, rapid, clear and coherent.  He was cooperative and attentive.  He was fully oriented but his affect was blunted, mood was anxious and dysphoric, and thought process rambling, circumstantial, and scattered.  The Veteran understood the outcome of behavior and that he had a problem.  No hallucinations were noted.  No obsessive or ritualistic behavior, and no panic attacks were noted.  No homicidal thoughts were reported.  The Veteran endorsed occasional suicidal ideation, but denied any plans or intent because he stated that he knows that it is not a solution.  Impulse control was good, with no reported episodes of violence.  The Veteran's capacity to complete tasks was described as impaired because he had a tendency to forget what he was doing and gets frustrated.  Remote memory was mildly impaired; his recent memory was moderately impaired.  The Veteran retired in 1983 due to bipolar disorder.  The pertinent diagnosis was bipolar disorder, dementia Alzheimer's type.  The Veteran was assigned a GAF score of 45.  The examiner stated that the Veteran's psychological functioning was significantly impaired by symptoms of bipolar disorder and dementia; he further stated that because many symptoms are shared and the disorders interact to exacerbate the symptoms of each, it is not possible to assign separate GAF scores.  

Following the examination in April 2009, the examiner stated that the Veteran was most likely unable to find and maintain gainful employment because of the combined impairments of dementia and service-connected bipolar disorder.  It was not possible to accurately assess the impact of bipolar disorder alone on employability because of the overlapping symptoms and interactions of the two disorders.  Symptoms of bipolar disorder would impair work relationships and ability to maintain a consistent schedule and focus on tasks.  Cognitive impairments of dementia would prevent new learning and impair ability to remember and follow directions and to initiate and complete tasks.  While he would be impaired by a bipolar disorder alone, dementia has contributed significantly to his current level of impairment.  

Subsequent VA progress notes dated from June 2009 to January 2010 show that the Veteran continued to receive follow up evaluation and treatment for his bipolar disorder.  An August 2009 treatment note reported an impression of bipolar disorder, mixed, moderate to severe without psychotic features; dementia, Alzheimer's type; and PTSD, contained at this time.  He was assigned a GAF score of 42.  The examiner stated that the Veteran's symptoms appeared to be globally severe and made it difficult for the Veteran to function emotionally, interpersonally, function in the work place, and maintaining basic socialization and support system.   

VA treatment records from November 2013 document that the Veteran was admitted from a private hospital where he was admitted after his neighbors found him acting bizarre, wearing only a diaper, and urinating in public.  

Received in January 2017 were private treatment reports dated from November 2013 to February 2014, reflecting ongoing mental health treatment.  Among the record is a hospital summary, dated in April 2014, indicating that the Veteran was admitted to the hospital in February 2014 because he was agitated, threatening and noncompliant in the community; therefore, he was committed.  It was noted that he had a long history of mental illness and had significant difficulties in the past dealing with a number allegations rendered against him.  The provisional diagnosis was chronic PTSD and mild cognitive impairment; he was assigned a GAF score 30.  At discharge, the final diagnosis was chronic PTSD, mild cognitive impairment and sexual offender; he was assigned a GAF score of 60.  

On the occasion of a VA examination in June 2016, it was noted that the Veteran was currently living in a rental home, as the home in which he previously lived burned down three years ago secondary to an electrical fire.  It was also noted that the son of the woman from whom he rentes comes over daily to provide meals and lay out his medications.  The Veteran reported being on good terms with his children and his four siblings; he also reported having a good friend who lives not too far, and he has a good relationship with his landlord and her son.  The Veteran noted that his daily activities include watching television and reading the Bible.  It was noted that the Veteran's mood has been stable, except for a brief period in November 2013 when he was hospitalized for altered mental status.  He denied any recent suicidal attempts.  The examiner reported that the Veteran's disability was manifested by anxiety and mild memory loss, such as forgetting names.  The diagnosis was bipolar disorder.  The examiner stated that the Veteran's disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

At his personal hearing in January 2017, the Veteran reported that the Veteran worked as an air conditioning technician.  He then was unable to focus and perform his job as a troubleshooter.  The Veteran indicated that he moved in with his daughter in July 2016 because he could not keep track of his finances and was having difficulty taking his medications.  The Veteran's daughter reported that, before moving in with her, he had been living in the woods; she stated that he was all alone and getting really depressed.  She also testified that the Veteran was experiencing a lot of anxiety and panic attacks.  The Veteran's daughter reported that, when he became depressed, he would sleep for days and he would not want to take his medications.  The Veteran reported that the major deterioration in his condition occurred between 2010 and 2014; after a year of being hospitalized, his condition became a little more stabilized.  


A.  Initial rating in excess of 30 percent prior to February 6, 2007 and in excess of 50 prior to November 23, 2007.

Based on the evidence of record, the Board finds that the Veteran's bipolar disorder warrants a 70 percent rating, but not higher, for the entire period prior to November 23, 2007.  In this regard, the Board notes that the evidence of record during this period shows that the Veteran's bipolar disorder resulted in chronic depression, difficulty sleeping due to recurring nightmares about service, problems with concentration, racing and jumbled thoughts, forgetfulness, and mood swings.  Other symptoms include chronic anxiety, suicidal thoughts, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  Significantly, on examination in November 2002, the examiner noted paranoia, loosening of association, flight of ideas, and tangentiality.  The evidence reflects that the Veteran's bipolar disorder symptoms were of such severity and persistence that they caused deficiencies in most areas, including his mood, family relations, and work.  Significantly, the October 2005 VA examiner reported that the Veteran was severely impaired because of a mood disorder that has had psychotic features and those symptoms and impaired are caused by a bipolar disorder.  The examiner added that, since the military, the Veteran has had a severe mood disturbance that has been negatively affected by his electrical injury on active duty.  The examiner further noted that the Veteran's marriages have been poorly successful, and he has progressively become more symptomatic, socially and interpersonally isolated and dysfunctional over the years.  Following an evaluation in August 2007, the impression was bipolar disorder, mixed, moderate to severe, without psychotic features; and dementia; he was assigned a GAF score of 42.  The examiner stated that the Veteran's symptoms appear to be globally severe and make it difficult for the Veteran to function.  Therefore, for the entire period prior to November 23, 2007, the Veteran's disability picture is more accurately contemplated by the criteria for a rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the VA mental health treatment records, and the private mental health evaluations do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for bipolar disorder.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 70 percent rating, even though all the specific symptoms listed as examples for a 70 percent rating are not shown.  

In this case, the Veteran's GAF scores have ranged from 42 to 60; scores of this severity reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, they must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).  Consequently, he demonstrates occupational and social impairment with deficiencies in most areas; thus, the schedular criteria for a 70 percent evaluation have been approximated.  

In light of the above clinical findings, the Board considers the evidence to satisfactorily approximate symptoms of behavior which interfere with routine activities; panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances, especially in a work like setting, that more nearly approximate the criteria for a 70 percent initial disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Similar findings were reported in the February 2008 VA examination which was used by the RO to increase the rating to 70 percent.  In fact, in February 2008, the VA examiner stated that there had not been any significant changes in the Veteran's social functioning since last VA examination.  

The evidence does not, however, show that the Veteran has had symptoms severe enough to warrant a 100 percent rating.  In this regard, the mental status reports on psychological evaluation and examination did not find hallucinations or delusions.  He does not manifest or nearly manifest the behavioral elements of 100 percent disability.  There is no documented instance of grossly inappropriate behavior.  There is no report of any episodes of inability to perform activities of daily living. There is no clinical evidence of actual disorientation to time and place.   There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  Nor does the evidence show that he had other symptoms of like kind to those listed in for the 100 percent rating.  Moreover, the preponderance of evidence shows that he has never had total social and occupational impairment.  Taking the evidence all together, the preponderance of it is against a rating higher than 70 percent for any time during the appeal period. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the Veteran's bipolar disorder symptoms to specifically include his avoidance of social interaction, and difficulty adapting to stressful social and work situations, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.7 (2016).  

In sum, while a 70 percent evaluation is warranted for the entire period prior to November 23, 2007, the preponderance of the evidence is against a rating in excess of that amount prior to or since November 23, 2007.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2016).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the Veteran's psychiatric symptoms, to specifically include his avoidance of social interaction, difficulty adapting to stressful social and work situations, and significant difficulty in establishing and maintaining effective work and family relationships, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.7 (2016).  

B.  Rating in excess of 70 percent from November 23, 2007.

The Board finds that a 100 percent rating is not warranted for this time period.  The Veteran has not exhibited symptoms indicating total occupational or social impairment, such as gross impairment in thought processes or communication.  As noted above, he has not exhibited delusions, hallucinations, or other evidence of impairment in reality testing, and he has been able to communicate in a clear and coherent fashion with VA examiners and other health care providers.  He has also denied persistent delusions or psychoses.  Although the public urination while socially unacepptably clothed described above is grossly inappropriate behavior, it was one incident and not reflective of his impairment for more than very short duration.  His grooming and self-care have also been adequate at all times of record, such that an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), has not been established.  Finally, he has not displayed at any time disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  The Veteran has also denied any homicidal thoughts or plans, suggesting he is not a persistent danger to himself or others.  Nor does the evidence support a finding of symptoms of like kind to those listed for the 100 percent rating.  

The symptoms reported by the Veteran are contemplated by the currently assigned 70 percent rating.  While he experiences significant impairment in his occupational and social functioning, the evidence does not support a finding that, other than the very short duration - apparently less than one day - he has had total occupational and social impairment or that his disability has manifested the symptoms akin to those associated with a disability rating of 100 percent.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for entitlement to an evaluation greater than 70 percent for bipolar disorder since November 23, 2007.  There is no doubt to be resolved.  An evaluation greater than 70 percent during this time period is not warranted.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  There is nothing unusual in this specific case of complaints of depression, anxiety, trouble sleeping, difficulty concentrating, impaired memory, or social isolation that renders the rating schedule inadequate to address these problems.  The evidence does not show that there is a collective effect of these disabilities acting with his psychiatric disability to make his disability picture an unusual or exceptional one.  For these reasons, a remand for referral for extraschedular consideration is not warranted.  



III.  Analysis-Entitlement to TDIU prior to November 23, 2007.

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

As noted above, this decision finds a 70 percent rating is warranted for bipolar disorder from the effective date of service connection, April 26, 2002.  Thus, the Veteran has met the schedular percentage requirements for TDIU since that date.  The record also indicates this disability has rendered the Veteran unable to secure or follow a substantially gainful occupation since that date.  During a VA examination in December 2005, the Veteran reported that he previously worked with heating and air conditioning; he indicated that he stopped working in 1983 and began receiving social security disability due to his mental illness, which consisted in having mood swings and suicidal tendencies.  During a clinical visit in August 2007, a VA examiner stated that the Veteran's symptoms appear to be globally severe and make it difficult for the Veteran to function.  Subsequently, on examination in April 2009, a VA examiner noted that the Veteran forgets what he has been doing and gets frustrated.  The examiner also reported that the Veteran retired in 1983 due to his bipolar disorder.  

The Veteran has suffered from mood swings and difficulty with concentration which affects his ability to focus, limiting his employment prospects even further.  The record indicates the Veteran has not worked since 1983 and was granted disability by the Social Security Administration (SSA).  It is also noteworthy that, in 1987, the Veteran's SSA disability was based on a mental condition; consequently, it is clear the severity of the Veteran's bipolar symptomatology makes substantially gainful employment impossible, as deficiencies in occupational functioning are the primary driver behind the 70 percent rating assigned for the disability.  Thus, TDIU is warranted from the initial date of grant of service connection for bipolar disorder on April 26, 2002.  


ORDER

An initial rating of 70 percent for bipolar disorder is granted effective April 26, 2002, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating in excess of 70 percent for bipolar disorder is denied for all periods on appeal.  

Entitlement to an effective date of April 26, 2002 for TDIU is granted, subject to regulations applicable to the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


